Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/9/20 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.	
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong (CN 107444287 A).
Regarding claim 1, Zhong discloses a receiving system (11/21) for receiving at least one guided device, in particular an electric unit, in an instrument mount of a motor vehicle, in particular a passenger car, (none of the guided device, electric unit, instrument mount, motor vehicle, or passenger car currently being claimed in combination) the receiving system comprising: a receiving unit (11) to spatially receive the guided device in the receiving system; and a guide (21/22/23) to implement a guided slide-in movement of the guided device, in particular the electric unit, into the receiving unit, the guide being fixed in relation to the receiving unit (see bolts in Figures) and defining a nonlinear movement path (22/23) so that the guided device is oriented in a first spatial orientation (Figure 10, though guided device not currently being claimed in combination) on an outside of the receiving system facing a driver of a motor vehicle equipped with the receiving system during a movement along the guide at the beginning of the slide-in movement through a slide-in opening (opening/space between 11 and 21/22/23 into which 26 is shown to slide), and after the slide-in movement is executed, when the guided device is in a position at a distance from the outside of the receiving system, the guided device may be oriented in the receiving unit in a second spatial orientation (Figure 6) that is different from the first spatial orientation.  
Regarding claim 2, Zhong discloses the receiving system according to claim 1, wherein the guide is configured to implement a guided slide-in movement essentially in a plane substantially perpendicular to the outside of the receiving system (see guide section 22).  
Regarding claim 3, Zhong discloses the receiving system according to claim 1, wherein the receiving system comprises a support structure (52), the receiving unit being mechanically fixedly connectable or connected to the support structure (see Figure 1).  
Regarding claim 4, Zhong discloses the receiving system according to claim 1, wherein the guide comprises two essentially linearly running guide sections (22,23) arranged at an angle in relation to each other (see Figure 5).  
Regarding claim 5, Zhong discloses the receiving system according to claim 1, wherein the guide comprises a rail (21/22/23) and at least one roll on each of two opposite sides of the guided device, the roll being designed to roll on the rail (the rolls and the guided device are not currently being claimed in combination, though Zhong does disclose such rolls, see Figure 10) and, as a result, to permit a mechanically guided movement of the guided device, in particular the electric unit along the movement path.  
Regarding claim 6, Zhong discloses the receiving system according to claim 1, wherein a shaft formed by the receiving system (11/21) has a push-through opening (opening/space between 11 and 21/22/23 into which 26 is shown to slide) on a side facing away from the outside of the receiving system for the arranging the guided device, in particular the electric unit, in areas outside the space delimited by the shaft.
Regarding claim 7, Zhong discloses an electric module (26) comprising a receiving system (11/21) according to claim 1, and at least one guided device designed as an electric unit (26) arranged in the receiving unit.  
Regarding claim 8, Zhong discloses the electric module according to claim 7, wherein the guided device designed as an electric unit (26) is fixed in the receiving unit, in particular by an engagement (26 engaged with 25).  
Regarding claim 10, Zhong discloses a motor vehicle (40), in particular a passenger car (nothing is stopping a user from including a passenger of some sort on the vehicle 40), comprising a receiving system (11/21) according to claim 1.  
Regarding claim 11, Zhong discloses a motor vehicle (40), in particular a passenger car (nothing is stopping a user from including a passenger of some sort on the vehicle 40), comprising an electric module (26) according to claim 7.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2003/0160135 A1) in view of Bergmann (DE 102008032623 A1).
Regarding claim 1, Park discloses a receiving system for receiving at least one guided device, in particular an electric unit, in an instrument mount of a motor vehicle, in particular a passenger car, (none of the guided device, electric unit, instrument mount, motor vehicle, or passenger car currently being claimed in combination) the receiving system comprising: a receiving unit (100) to spatially receive the guided device in the receiving system.
Park is silent as to how the electric units (102,103) are mounted within the receiving unit and thus fails to disclose a guide to implement a guided slide-in movement of the guided device, in particular the electric unit, into the receiving unit, the guide being fixed in relation to the receiving unit and defining a nonlinear movement path so that the guided device is oriented in a first spatial orientation on an outside of the receiving system facing a driver of a motor vehicle equipped with the receiving system during a movement along the guide at the beginning of the slide-in movement through a slide-in opening, and after the slide-in movement is executed, when the guided device is in a position at a distance from the outside of the receiving system, the guided device may be oriented in the receiving unit in a second spatial orientation that is different from the first spatial orientation.
Bergmann teaches that it was already known in the art for an electric unit to be mounted within a receiving unit via a guide(8/9/10), the guide being fixed in relation to the receiving unit and defining a nonlinear movement path so that the guided device is oriented in a first spatial orientation (when 6 is within 8) on an outside of the receiving system facing a driver of a motor vehicle equipped with the receiving system during a movement along the guide at the beginning of the slide-in movement through a slide-in opening, and after the slide-in movement is executed, when the guided device is in a position at a distance from the outside of the receiving system, the guided device may be oriented in the receiving unit in a second spatial orientation (as seen in Figure 1) that is different from the first spatial orientation.
Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have utilized any known mounting means for mounting the Park electric unit within the Park receiving unit, in this case providing the Park receiving unit with a guide like that of Bergmann.
Regarding claim 2, Park as modified above includes the receiving system according to claim 1, wherein the guide is configured to implement a guided slide-in movement essentially in a plane substantially perpendicular to the outside of the receiving system, as taught by Bergmann (see Figure 1 of Bergmann.
Regarding claim 3, Park as modified above includes the receiving system according to claim 1, wherein the receiving system comprises a support structure (Park discloses the system being used in a vehicle, the vehicle or a part thereof being the claimed support structure), the receiving unit being mechanically fixedly connectable or connected to the support structure (inherent in the mounting of such stereo/audio electronic equipment in a vehicle).  
Regarding claim 4, Park as modified above includes the receiving system according to claim 1, wherein the guide comprises two essentially linearly running guide sections (8,10) arranged at an angle in relation to each other (see Figure 1).  
Regarding claim 5, Park as modified above includes the receiving system according to claim 1, wherein the guide comprises a rail (8/9/10) and at least one roll on each of two opposite sides of the guided device, the roll being designed to roll on the rail (the rolls and the guided device are not currently being claimed in combination, though Bergmann does disclose such rolls 9) and, as a result, to permit a mechanically guided movement of the guided device, in particular the electric unit along the movement path.
Regarding claim 6, Park as modified above includes the receiving system according to claim 1, wherein a shaft formed by the receiving system has a push-through opening (opening in the right side of Figure 10 through which the electronic units are inserted) on a side facing away from the outside of the receiving system for the arranging the guided device, in particular the electric unit, in areas outside the space delimited by the shaft.
Regarding claim 7, Park as modified above includes an electric module comprising a receiving system according to claim 1, and at least one guided device designed as an electric unit (102 or 103) arranged in the receiving unit.  
Regarding claim 8, Park as modified above includes the electric module according to claim 7, wherein the guided device designed as an electric unit (102 or 103) is fixed in the receiving unit, in particular by an engagement, as taught by Bergmann.  
Regarding claim 9, Park as modified above includes the electric module according to claim 7, wherein at least one second electric unit (125/126) is arranged at or in the receiving system such that one side of the second electric unit is essentially arranged in the plane of the outside of the receiving system (see Figure 10).
Regarding claim 10, Park as modified above includes a motor vehicle (see “car” and “vehicle” in Park [0144]), in particular a passenger car, comprising a receiving system according to claim 1.  
Regarding claim 11, Park as modified above includes a motor vehicle (see “car” and “vehicle” in Park [0144]), in particular a passenger car, comprising an electric module according to claim 7.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/28/22